Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
2.	This Office Action is issued in response to the amendments filed on 07/05/2022.
Claims 1, 4-14, and 16-20 are pending in this Office Action and claims 2, 3, and 15 have been cancelled.
Response to Arguments
3.	The previous 35 U.S.C. 112(b) rejection to claim 20 and 35 U.S.C. 103 rejections have been withdrawn in response to claim amendment.
Allowable Subject Matter
4.	Claims 1, 4-14, and 16-20 are allowed.

Examiner’s Statement of Reasons for Allowance
5.	The following is an examiner’s statement of reasons for allowance:
Regarding independent claims 1, 14 and 19:
a. DÃNILÃ-DUMITRESCU et al. (US 20180248902 A1) discloses a method for identifying abnormal user interactions within one or more monitored computer networks, comprising the steps of: receiving metadata from one or more devices within the one or more monitored computer networks; identifying from the metadata events corresponding to a plurality of user interactions with the monitored computer networks; storing user interaction event data from the identified said events corresponding to a plurality of user interactions with the monitored computer networks; updating a probabilistic model of expected user interactions from said stored user interaction event data; and testing each of said plurality of user interactions with the monitored computer networks against said probabilistic model to identify abnormal user interactions (abstract). 
              The probabilistic model comprises one or more predetermined models developed from previously identified malicious user interaction scenarios and is operable to identify malicious user interactions (paragraph [0008]).
              Organizing data originating from metadata into a set of standardized database fields, for example, into subject, verb, and object fields in a database, can allow data to be processed efficiently subsequently in terms of discrete events, and such a data structure can also allow associations to be made earlier between specific ‘subjects’ (such as users), ‘verbs’ (such as actions), and/or ‘objects’ (such as devices and/or applications), improving the usability of the data available (paragraph [0011]).
              Identifying from the metadata events corresponding to a plurality of user interactions with the monitored computer networks comprises extracting relevant parameters from computer and/or network device metadata and mapping said relevant parameters to a common data schema (paragraph [0012]).  Mapping relevant parameters from metadata, for example log files, to or into a common data schema and format can make it possible for this normalized data to be compared more efficiently and/or faster ([0013]).
Testing the normalized user interaction event data against heuristics related to contextual data to identify abnormal and/or malicious user interactions (paragraph [0018]).
A trained artificial neural network is used to the normalized user interaction event data against the one or more predetermined models developed from previously identified malicious user interaction scenarios and the heuristics related to contextual data (paragraph [0020]).  Artificial neural networks can be adaptive based on incoming data and can be pre-trained, or trained on an on-going basis, to recognize user behaviors that approximate predetermined or identified malicious scenarios (paragraph [0021]).
              Generating human-readable information relating to user interaction events. Generating human-readable information, such as metadata, reports or log files, can improve the reporting of malicious behavior and can allow for more efficient review of any outputs by administrators of a computer network or other personnel (paragraph [0061]).
              Network activity reports are in sentences (Fig.7).
b. HAJIMIRSADEGHI et al. (US 20200076841 A1) discloses techniques for contextual embedding of features of operational logs or network traffic for anomaly detection based on sequence prediction (Abstract).  Observed sequence is applied to recurrent neural network (RNN) to generate predicted sequence for anomaly detection (paragraph [0133]).
              A sequence of inputs may be simultaneously or sequentially applied to respective steps of an RNN to cause analysis of the whole sequence. For each input in the sequence, the RNN predicts a next sequential input based on all previous inputs in the sequence. An RNN may predict or otherwise output almost all of the input sequence already received and also a next sequential input not yet received. Prediction of a next input by itself may be valuable. Comparison of a predicted sequence to an actually received (and applied) sequence may facilitate anomaly detection. For example, an RNN based spelling model may predict that a U follows a Q while reading a word letter by letter. If a letter actually following the Q is not a U as expected, then an anomaly is detected (paragraph [0340]).
c. ZHU et al. (“Exploring Semantic Properties of Sentence Embeddings”) discloses sentence embedding methods that encode a variable-length input sentence into a fixed length vector (Section 1, Introduction, 2nd paragraph).  Generating altered sentences: an original sentence can be generated into different sentences by moving words in the original sentence (section 2.1 and 2.2).
The prior arts of record fail to either disclose or sufficiently suggest the combination features as claimed and arranged by applicant. Although the above references teach similar aspects of the independent claims, none of the prior arts of record, either alone or in combination, discloses all the limitations of the independent claims 1, 14, and 19, including at least “training the network sequence prediction model comprises: for each network sentence in the corpus, identifying multiple dimensions correlating to the sequence of words in the network sentence”.  Therefore, independent claims 1, 14, and 19 are allowable over the prior arts of record and dependent claims 4-13, 16-18, and 20 are allowable by virtue of their dependence on the independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANH T. LE whose telephone number is (571)270-0279.  The examiner can normally be reached on Monday-Thursday 8:00 am - 4:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Farid Homayounmehr can be reached on 571-272-3739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THANH T LE/           Examiner, Art Unit 2495